Case 20-32633-sgj11 Doc 1 Filed 10/23/20

       

Fill in this information to identify the case:

| United States Bankruptcy Court for the:

|
|
Northern District of | @XAS

(State)

    

Case number (irk Chapter 11

 

Official Form 201

Voluntary Petition for Non-Individuals Filing for Bankruptcy

Entered 10/23/20 11:23:13 Page 1 of 16

() Check if this is an
amended filing

04/20

If more space is needed, attach a separate sheet to this form. On the top of any additional pages, write the debtor's name and the case
number (if known). For more information, a separate document, Instructions for Bankruptcy Forms for Non-individuals, is available.

1. Debtor’s name

Studio Movie Grill Holdings, LLC

 

Studio Movie Grill

2. All other names debtor used
in the last 8 years

 

 

Include any assumed names,
trade names, and doing business

 

as names

 

 

3. Debtor’s federal Employer
identification Number (EIN)

 

 

4. Debtor’s address Principal place of business

 

Mailing address, if different from principal place

 

 

 

 

 

 

 

of business

12404 Park Central Drive, Suite 400N

Number Street Number Street
P.O. Box

Dallas TX 75251

City State ZIP Code City State ZIP Code
Location of principal assets, if different from
principal place of business

Dallas

County

 

Number Street

 

 

City ZIP Code

 

5. Debtor’s website (URL)

www.studiomoviegrill.com

 

Official Form 201

Voluntary Petition for Non-Individuals Filing for Bankruptcy

page 1
Case 20-32633-Sgj11 Doc 1 Filed 10/23/20 Entered 10/23/20 11:23:13 Page 2 of 16

Debtor Studio Movie Grill Holdings, LLC

Name

Case number (if knew

 

| Corporation (including Limited Liability Company (LLC) and Limited Liability Partnership (LLP))
Q) Partnership (excluding LLP)
C1 other. Specify:

6. Type of debtor

 

A.Ch :
7. Describe debtor’s business Check one

C) Health Care Business (as defined in 11 U.S.C. § 101(27A))
QO Single Asset Real Estate (as defined in 11 U.S.C. § 101(51B))
C) Railroad (as defined in 11 U.S.C. § 101(44))

Q) Stockbroker (as defined in 11 U.S.C. § 101(53A))

QC) Commodity Broker (as defined in 11 U.S.C. § 101(6))

Q) Clearing Bank (as defined in 11 U.S.C. § 781(3))

ld None of the above

B. Check all that apply:

CQ) Tax-exempt entity (as described in 26 U.S.C. § 501)

Q) Investment company, including hedge fund or pooled investment vehicle (as defined in 15 U.S.C.
§ 80a-3)

C1 investment advisor (as defined in 15 U.S.C. § 80b-2(a)(11))

Cc. NAICS (North American Industry Classification System) 4-digit code that best describes debtor. See
.gov/four-digit-national-association-naics-cades .

 

 

8. Under which chapter of the Check one:
Bankruptcy Code is the

debtor filing? Q) Chapter 7

QO) Chapter 9

ld Chapter 11. Check all that apply:

A debtor who is a “small business . .
debtor” must check the first sub- CJ The debtor is a small business debtor as defined in 11 U.S.C. § 101(51D), and its
box. A debtor as defined in aggregate noncontingent liquidated debts (excluding debts owed to insiders or
§ 1182(1) who elects to proceed affiliates) are less than $2,725,625. If this sub-box is selected, attach the most
under subchapter V of chapter 11 recent balance sheet, statement of operations, cash-flow statement, and federal
(whether or not the debtor is a income tax return or if any of these documents do not exist, follow the procedure in
“small business debtor’) must 11 U.S.C. § 1116(1}(B).
check the second sub-box. C1 The debtor is a debtor as defined in 11 U.S.C. § 1182(1), its aggregate

noncontingent liquidated debts (excluding debts owed to insiders or affiliates) are
less than $7,500,000, and it chooses to proceed under Subchapter V of
Chapter 11. If this sub-box is selected, attach the most recent balance sheet,
statement of operations, cash-flow statement, and federal income tax return, or if
any of these documents do not exist, follow the procedure in 11 U.S.C.

§ 1116(1)(B).

Q) Apilanis being filed with this petition.

C) Acceptances of the plan were solicited prepetition from one or more classes of
creditors, in accordance with 11 U.S.C. § 1126(b).

CJ The debtor is required to file periodic reports (for example, 10K and 10Q) with the
Securities and Exchange Commission according to § 13 or 15(d) of the Securities
Exchange Act of 1934. File the Attachment to Voluntary Petition for Non-Individuals Filing
for Bankruptcy under Chapter 11 (Official Form 201A) with this form.

() The debtor is a shell company as defined in the Securities Exchange Act of 1934 Rule
12b-2.

O) Chapter 12

 

Official Form 201 Voluntary Petition for Non-Individuals Filing for Bankruptcy page 2
Case 20-32633-sgj11

Doc 1 Filed 10/23/20 Entered 10/23/20 11:23:13 Page 3 of 16

 

 

 

 

 

Debtor Studio Movie Grill Holdings, LLC Case number tgeseet
9. Were prior bankruptcy cases [64 No
filed by or against the debtor
within the last 8 years? QO) Yes. District When Case number
MM / DD/YYYY
\f more than 2 cases, attach a ,
separate list. District When Case number
MM / DD/YYYY
10. Are any bankruptcy cases L) No
ending or being filed by a ;
business Dartner oran Y Gd Yes. Debtor See attached list. Relationship
affiliate of the debtor? District When

List all cases. If more than 1,
attach a separate list.

11. Why is the case filed in this
district?

 

MM / DD /YYYY
Case number, if known

Check all that apply:

Gd Debtor has had its domicile, principal place of business, or principal assets in this district for 180 days
immediately preceding the date of this petition or for a longer part of such 180 days than in any other
district.

WA bankruptcy case conceming debtor's affiliate, general partner, or partnership is pending in this district.

 

12. Does the debtor own or have
possession of any real
property or personal property
that needs immediate
attention?

Od No
Q) Yes. Answer below for each property that needs immediate attention. Attach additional sheets if needed.

Why does the property need immediate attention? (Check ail that apply.)

Ot poses or is alleged to pose a threat of imminent and identifiable hazard to public health or safety.
What is the hazard?

 

OQ) Itneeds to be physically secured or protected from the weather.

CQ) Itincludes perishable goods or assets that could quickly deteriorate or lose value without
attention (for example, livestock, seasonal goods, meat, dairy, produce, or securities-related
assets or other options).

() other

 

Where is the property?
Number Street

 

 

City State ZIP Code

Is the property insured?
Q) No

C) Yes. insurance agency

 

Contact name

 

Phone

 

| Statistical and administrative information

Official Form 201

Voluntary Petition for Non-Individuals Filing for Bankruptcy page 3
Case 20-32633-Sgj11 Doc 1 Filed 10/23/20 Entered 10/23/20 11:23:13 Page 4 of 16

Debtor Studio Movie Grill Holdings, LLC

 

Name

Case number (i known),

 

13. Debtor’s estimation of
available funds

Check one:

Gd Funds will be available for distribution to unsecured creditors.

Q) After any administrative expenses are paid, no funds will be available for distribution to unsecured creditors.

 

Q) More than 100,000

 

Estimated — () 1-49 Q 1,000-5,000 () 25,001-50,000
“* cesditans —_—"? ) 50-99 Q 5,001-10,000 Q 50,001-100,000
() 100-199 QJ 10,001-25,000

Gd 200-999
Q) $0-$50,000 () $1,000,001-$10 million

15. Estimated assets

16. Estimated liabilities

C) $50,001-$100,000
CJ $100,001-$500,000
C) $500,001-$1 million

C) $0-$50,000

C) $50,001-$100,000
C1) $100,001-$500,000
CJ $500,001-$1 million

C) $10,000,001-$50 million
Gd $50,000,001-$100 million
() $100,000,001-$500 million

CY $1,000,001-$10 million

QC) $10,000,001-$50 million
C) $50,000,001-$100 million
Gd $100,000,001-$500 million

(1 $500,000,001-$1 billion

CJ $1,000,000,001-$10 billion
QO) $10,000,000,001-$50 billion
C) More than $50 billion

O) $500,000,001-$1 billion

(J $1,000,000,001-$10 billion
Q $10,000,000,001-$50 billion
CJ More than $50 billion

 

ae Request for Relief, Declaration, and Signatures

WARNING -- Bankruptcy fraud is a serious crime. Making a false statement in connection with a bankruptcy case can result in fines up to

$500,000 or imprisonment for up to 20 years, or both. 18 U.S.C. §§ 152, 1341, 1519, and 3571.

17. Declaration and signature of
authorized representative of
debtor

Official Form 2014

The debtor requests relief in accordance with the chapter of title 11, United States Code, specified in this

petition.

| have been authorized to file this petition on behalf of the debtor.

| have examined the information in this petition and have a reasonable belief that the information is true and

correct.

| declare under penalty of perjury that the foregoing is true and correct.

Executed on 10/23/2020

 

William Snyder

 

title Chief Restructuring Officer

 

Voluntary Petition for Non-Individuals Filing for Bankruptcy

Printed name

page 4
Case 20-32633-Sgj11 Doc 1 Filed 10/23/20 Entered 10/23/20 11:23:13 Page 5 of 16

Debtor Studio Movie Grill a LLC

Name

Case number {itanawn),

 

Signature of attorney for debtor MM /DD /YYYY. ‘DD /YYYY

Frank J. Wright

Printed name
Law Offices of Frank J. Wright, PLLC

Firm name

2323 Ross Avenue, Suite 730

Number Street

 

 

 

 

 

 

Dallas TX 75201

City State ZIP Code
(214) 935-9100 frank@fjwright.law
Contact phone Email address

22028800 TX

Bar number State

 

Official Form 201 Voluntary Petition for Non-Individuals Filing for Bankruptcy page 5
Case 20-32633-Sgj11 Doc 1 Filed 10/23/20 Entered 10/23/20 11:23:13 Page 6 of 16

 

DEBTORS

FEIN #

 

Studio Movie Grill Holdings, LLC,
a Texas limited liability company

XX-XXXXXXX

 

Movie Grill Concepts I, Ltd., a Texas
limited partnership

XX-XXXXXXX

 

Movie Grill Concepts HI, Ltd.

XX-XXXXXXX

 

 

 

 

 

Movie Grill Concepts IV, Ltd. XX-XXXXXXX
Movie Grill Concepts VI, Ltd. XX-XXXXXXX
Movie Grill Concepts VH, LLC XX-XXXXXXX
Movie Grill Concepts [X, LLC XX-XXXXXXX
Movie Grill Concepts X, LLC XX-XXXXXXX

 

Movie Grill Concepts XI, LLC

XX-XXXXXXX

 

Movie Grill Concepts XII, LLC

XX-XXXXXXX

 

Movie Gnill Concepts XIII, LLC

XX-XXXXXXX

 

Movie Grill Concepts XIV, LLC

XX-XXXXXXX

 

 

Movie Grill Concepts XV, LLC XX-XXXXXXX
Movie Grill Concepts XVI, LLC XX-XXXXXXX

 

Movie Grill Concepts XVI, LLC

XX-XXXXXXX

 

Movie Guill Concepts XVI, LLC

XX-XXXXXXX

 

Movie Grill Concepts XIX, LLC

XX-XXXXXXX

 

Movie Grill Concepts XX, LLC

XX-XXXXXXX

 

Movie Grill Concepts XXI, LLC

XX-XXXXXXX

 

Movie Gnill Concepts XXII, LLC

XX-XXXXXXX

 

Movie Grill Concepts, XXIII, LLC

XX-XXXXXXX

 

Movie Grill Concepts XXIV, LLC

XX-XXXXXXX

 

 

 

 

Movie Grill Concepts XXV, LLC XX-XXXXXXX
Movie Grill Concepts XX VI, LLC XX-XXXXXXX
Movie Grill Concepts XX VI, LLC XX-XXXXXXX
Movie Grill Concepts XXVIII, LLC XX-XXXXXXX

 

Movie Grill Concepts XXTX, LLC

XX-XXXXXXX

 

 

 

 

Movie Gnil Concepts XXX, LLC XX-XXXXXXX
Movie Gnill Concepts XXX1, LLC XX-XXXXXXX

 

 
Case 20-32633-Sgj11 Doc 1 Filed 10/23/20 Entered 10/23/20 11:23:13 Page 7 of 16

 

DEBTORS

FEIN #

 

Movie Grill Concepts XXXUH, LLC

XX-XXXXXXX

 

Movie Guill Concepts XX XIII, LLC

XX-XXXXXXX

 

Movie Grill Concepts XXXIV, LLC

XX-XXXXXXX

 

Movie Grill Concepts XXXV, LLC

XX-XXXXXXX

 

Movie Grill Concepts XXXVI, LLC

XX-XXXXXXX

 

Movie Grill Concepts XXXVHUI, LLC

XX-XXXXXXX

 

Movie Grill Concepts XX XTX, LLC

XX-XXXXXXX

 

Movie Grill Concepts XL, LLC

XX-XXXXXXX

 

Movie Grill Concepts XLI, LLC

XX-XXXXXXX

 

Movie Grill Concepts XLII, LLC

XX-XXXXXXX

 

Movie Grill Concepts XLII, LLC

XX-XXXXXXX

 

Movie Grill Concepts XLIV, LLC

XX-XXXXXXX

 

Movie Grill Concepts XLV, LLC

XX-XXXXXXX

 

Movie Grill Concepts XLVI, LLC

XX-XXXXXXX

 

Movie Grill Concepts XLVII, LLC

XX-XXXXXXX

 

Movie Grill Concepts XLVIII, LLC

XX-XXXXXXX

 

Movie Grill Concepts XLIX, LLC

XX-XXXXXXX

 

Movie Grill Concepts L, LLC

XX-XXXXXXX

 

 

 

 

 

 

 

Movie Grill Concepts LI, LLC XX-XXXXXXX
Movie Grill Concepts LII, LLC XX-XXXXXXX
Movie Grill Concepts LIL, LLC XX-XXXXXXX
Movie Grill Concepts LIV, LLC XX-XXXXXXX
Movie Grill Concepts LV, LLC XX-XXXXXXX
Movie Grill Concepts XXXVII, LLC XX-XXXXXXX
OHAM Holdings, LLC, a Texas limited XX-XXXXXXX

liability company

 

Movie Grill Concepts Trademark
Holdings, LLC, a Texas limited liability

company

XX-XXXXXXX

 

 

 

 

Movie Grill Partners 3, LLC XX-XXXXXXX
Movie Grill Partners 4, LLC XX-XXXXXXX
Movie Grill Partners 6, LLC XX-XXXXXXX

 

 

 
Case 20-32633-Sgj11 Doc 1 Filed 10/23/20 Entered 10/23/20 11:23:13 Page 8 of 16

 

 

 

DEBTORS FEIN #
MGC Management I, LLC XX-XXXXXXX
Studio Club, LLC XX-XXXXXXX

 

 

 

 

Studio Club IV, LLC XX-XXXXXXX

 
Case 20-32633-Sgj11 Doc 1 Filed 10/23/20 Entered 10/23/20 11:23:13 Page 9 of 16

MINUTES OF A SPECIAL TELEPHONIC MEETING
OF THE BOARD OF MANAGERS OF
STUDIO MOVIE GRILL HOLDINGS, LLC

A special telephonic meeting of the Board of Managets of Studio Movie Grill Holdings, LLC, a
Texas limited liability company (the “Company”, took place on October 14, 2020 via a Zoom call
pursuant to notice duly given. The following members of the Board of Managers (“Board”),
constituting all of the managers and therefore a quorum, participated: Brian Schultz, Tim Warner,
Shelly Stein, Tom Lutz, Michael Lambert and Walter Weil. Also present by the invitation of the Board
was Frank Wright, the Company’s counsel, William Snyder, the CRO, and Mike Juniper with CR3
Partners, the Company’s restructuring advisers. The meeting was called to order at approximately 4:00
p.m. CT.

The Board was given an update on the operations of the Company, the status of the industry, a
DIP loan by the existing lenders, D&O coverage and indemnification, the need for a Restructuring
Committee and Chapter 11 in general.

Following a lengthy discussion, and upon motion duly made and seconded, the Board
unanimously approved the following resolutions subject to the Company obtaining a commitment
from the existing lenders on a DIP loan to finance a bankruptcy proceeding and reaching agreement
with Brian Schultz on a consulting agreement:

APPROVAL OF COMPANY’S BANKRUPTCY FILING

 

WHEREAS, in the judgment of the Board it is desirable and in the best interest of the
Company, its subsidiaries, its creditors, and other interested parties that a petition be filed by the
Company, and any of its subsidiaries deemed necessary by the Officers of the Company, seeking relief
under the provisions of chapter 11 of the United States Code, 11 U.S.C. §§ 101 ef seg. (the

“Bankruptcy Code’’).
NOW, THEREFORE, BE IT

RESOLVED, that the Officers of the Company are hereby authorized,
directed, and empowered, on behalf of and in the name of the Company, to execute
and file a petition in the name of the Company, and any subsidiaries deemed necessary,
under the Bankruptcy Code and to cause the same to be filed in the United States
Bankruptcy Court for the Northern District of Texas (the “Chapter 11 Case”) in such
form and at such time as the Officers executing said petition shall determine;

RESOLVED FURTHER, the Officers, or any one of them be, and each
hereby is, authorized, directed, and empowered, on behalf of and in the name of the
Company, to employ and retain the Law Offices of Frank J. Wright, PLLC, 2323 Ross
sAve., Suite 730, Dallas, Texas 75201 (“FJW”) as bankruptcy counsel for the Company
and its subsidiaries in the Chapter 11 Case;

 

 

MINUTES OF A SPECIAL TELEPHONIC MEETING OF THE BOARD OF MANAGERS OF STUDIO
MOVIE GRILL HOLDINGS, LLC -PAGE10F3
Case 20-32633-sgj11 Doc 1 Filed 10/23/20 Entered 10/23/20 11:23:13 Page 10 of 16

RESOLVED FURTHER, that the Officers, or any one of them be, and each
hereby is, authorized, directed, and empowered, on behalf of and in the name of the
Company and its subsidiaries, to employ and retain such further legal, financial,
accounting and bankruptcy services firms (together with FJW the “Professionals”) as
may be deemed necessary or appropriate by the Officers for the Chapter 11 Case;

RESOLVED FURTHER, that all acts lawfully done or actions lawfully taken
by any Officer of the Company or any of the Professionals to seek relief on behalf of
the Company under chapter 11 of the Bankruptcy Code or in connection with the
Chapter 11 Case, or any matter or proceeding related thereto, be, and hereby are,

adopted, ratified, confirmed, and approved in all respects as the acts and deeds of the
Company;

RESOLVED FURTHER, that a Restructuring Committee (“Restructuring
Committee”) be formed to interface with the CRO on behalf of the Board, which
Restructuring Committee shall initially consist of Tim Warner and Shelly Stein;

RESOLVED FURTHER, that the Company is authorized, directed and
empowered to enter into Independent Manager Agreements with the members of the
Restructuring Committee which agreements are to include indemnification as well as
reasonable compensation;

RESOLVED FURTHER, that the Company, and its subsidiaries, as debtors
and debtors-in-possession under chapter 11 of the Bankruptcy Code, shall be and
hereby are authorized to: (a) borrow funds from and undertake any and all related
transactions contemplated thereby (collectively, the “Financing Transactions”) with
such lenders and on such terms as may be approved by any one of the Officers, as
reasonably necessary for the continuing conduct of affairs of the Company and (b) pay
related fees and grant security interests in and liens on some, all, or substantially all of
the Company’s and its subsidiaries’ assets, as may be deemed necessary by any one or
more of the officers of the Company in connection with such borrowings;

RESOLVED FURTHER, that the Officers be, and each of them hereby is,
authorized and empowered, with full power of delegations, in the name of, and on
behalf of, the Company and its subsidiaries, as debtors and debtors-in-possession, to
take such actions and execute and deliver such agreements, certificates, instruments,
notices, and any and all other documents as may be deemed necessary or appropriate to
facilitate or consummate the Financing Transactions;

RESOLVED FURTHER, that the Officers be, and each of them hereby is,
authorized and empowered, with full power of delegations, in the name of, and on
behalf of, the Company, as a debtor and debtor-in-possession, to take such actions and
execute and deliver such agreements, certificates, instruments, notices, and any and all
other documents as may be deemed necessary or appropriate to facilitate or
consummate the Sale;

 

MINUTES OF ASPECIAL TELEPHONIC MEETING OF THE BOARD OF MANAGERS OF STUDIO
MOVIE GRILL HOLDINGS, LLC -PAGE 2 OF 3
Case 20-32633-sgj11 Doc 1 Filed 10/23/20 Entered 10/23/20 11:23:13 Page 11 of 16

RESOLVED FURTHER, that the Officers be, and each of them hereby is,
authorized and empowered, with full power of delegations, for and in the name and on
behalf of the Company to amend, supplement, or otherwise modify from time to time
the terms of any documents, certificates, instruments, agreements, or other writings
referred to in the foregoing resolutions.

RATIFICATION OF PRIOR ACTIONS

RESOLVED, that any and all actions of any Officer of the Company taken
prior to the date hereof to (i) carry out the purposes of the foregoing resolutions and
the transactions contemplated thereunder and (ii) take any such action to constitute
conclusive evidence of the exercise of such discretionary authority, are hereby ratified,
approved and confirmed in all respects.

GENERAL AUTHORIZATION AND RATIFICATION

RESOLVED, that the Officers are authorized, directed, and empowered, with
full power of delegation, on behalf of and in the name of the Company and its
subsidiaries, to execute, verify, and/or file, or cause to be filed and/or executed or
verified (or direct others to do so on their behalf as provided herein) all necessary
documents, including, without limitation, all petitions, employ and retain all assistance
by legal counsel, accountants, or other professionals and to take any and all action that
they deem necessary and proper in connection with the Chapter 11 Case contemplated
hereby; and

RESOLVED FURTHER, that the Officers be, and each of them hereby is,
authorized, with full power of delegation, for and in the name and on behalf of the
Company to take or cause to be taken any and all such further action and to execute
and deliver or cause to be executed or delivered all such further agreements,
documents, certificates, and undertakings, and to incur all such fees and expenses, as in
their judgment shall be necessary, appropriate, or advisable to effectuate the purpose
and intent of any and all of the foregoing resolutions.

Next, the Board discussed the timing and process for the bankruptcy filing. There being no further
business to consider, and upon motion duly made and seconded, the meeting wgs,adjourned.

Brian Schultz, Chaitmgn

  

 

 

MINUTES OF A SPECIAL TELEPHONIC MEETING OF THE BOARD OF MANAGERS OF STUDIO
MOVIE GRILL HOLDINGS, LLC —-PAGE3 OF 3
Case 20-32633-sgj11 Doc 1 Filed 10/23/20 Entered 10/23/20 11:23:13 Page 12 of 16

Fill in this information to identify the case:

 

Debtor name: Studio Movie Grill Holdings, LLC, et al.

United States Bankruptcy Court for the: Northern District of Texas

Case number (if known): 20-

 

Oo Check if this is an
amended filing

Official Form 204
Chapter 11 or Chapter 9 Cases: List of Creditors Who Have the 30 Largest

Unsecured Claims and Are Not Insiders, on a Consolidated Basis 12/15

 

A list of creditors holding the 30 Largest unsecured claims must be filed in a Chapter 11 or Chapter 9 case. Include claims which the debtor
disputes. Do not include claims by any person or entity who is an insider, as defined in 11 U.S.C. § 101(31). Also, do not include claims by
secured creditors, unless the unsecured claim resulting from inadequate collateral value places the creditor among the holders of the 30
Largest unsecured claims.

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Name of creditor and Name, telephone number, and Nature of the Indicate if | Amount of unsecured claim
| complete mailing address, email address of creditor contact | claim claim is if the claim is fully unsecured, fill in only unsecured
including zip code (for example, contingent; claim amount. If claim is partially secured, fill in
trade debts, unliqui- total claim amount and deduction for value of
bank loans, dated, or | collateral or setoff to calculate unsecured claim.
professional disputed
services, and Total claim, if | Deduction for | Unsecured
government partially value of claim
contracts) secured gofateral or
seto'
Construct & Maintain Corp. Greg Miller Development oO Cc $3,800,620.66 | $0.00 $3,800,620.66
27075 Cabot Road greg@cmcorp.com service provider
Suite 114 Tel: 949-305-8888 or Construction Ou
Laguna Hills CA 92653 Contractor CO D
EMJ Corporation Matthew Connors Development C Cc $2,867,877.15 | $0.00 $2,867 ,877.15
2034 Hamilton Place Blvd. matthew.conners@emjcorp.com service provider
4th Floor Tel: 972-582-3456 or Construction Olu
Chattanooga TN 37421 Contractor C] D
Spirit Master Funding X, LLC Mario Bejarano Leased property 0 Cc $2,236,297.64 | $0.00 $2,236,297 .64
Attention: Portfolio Servicing mbejarano@spiritrealty.com Landlord
2727 N. Harwood Street Tel: 972-476-1926 Olu
Suite 300 CJ D
Dallas TX 75201
SEGARS Group LLC Kyle Irby Development oO Cc $1,906,396.35 | $0.00 $1,906,396.35
14355 Providence Road kirby@segarsgroup.com service provider
Alpharetta GA 30004 Tel: 770-777-0585 Ext. 225 or Construction Olu
Contractor O D
Vista Entertainment Solutions | Tess Manchester Service Provider Oo c $1,354,529.62 | $0.00 $1,354,529.62
Ltd. Tess.manchester@vista.com or Contractor
335 N Maple Drive Tel: 636-484-3798 Clu
Suite 150 O D
Beverly Hills CA 90210
STORE Master Funding Ill, Cathy Phillips Leased property oO Cc $985,375.58 $0.00 $985,375.58
LLC cphillips@storecaptial.com Landlord
Attn: Asset Management Tel: 480-256-1101 Olu
8377 E. Hartford Drive Fax: 480-256-1101 O D
Suite 100
Scottsdale AZ 85255
US Food Service Sean Johnson Consumable CO Cc $926,573.70 $0.00 $926,573.70
3682 Collection Center Drive sean.johnson@usfoods.com supplier
Chicago IL 60693 Tel: 847-268-5734 Olu
Lp
Official Form 204 Chapter 11 or Chapter 9 Cases: List of Creditors Who Have the 30 Largest Unsecured Claims Page 1

 
Debtor

Case 20-32633-sgj11 Doc 1 Filed 10/23/20 Entered 10/23/20 11:23:13 Page 13 of 16

Studio Movie Grill Holdings, LLC, et al.

Case number (if known) 20-

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Name of creditor and Name, telephone number, and Nature of the Indicate if | Amount of unsecured clalm
complete mailing address, email address of creditor contact | claim claim is If the claim is fully unsecured, fill in only unsecured
including zip code {for example, contingent; claim amount. If claim is partially secured, fill in
trade debts, unliqui- total claim amount and deduction for value of
bank loans, dated, or | collateral or setoff to calculate unsecured claim.
rofessional disputed
Sviices and e Total claim, if | Deduction for | Unsecured
government partially value of claim
contracts) secured oie or
set
8 | Bwana Theater Partners, LLC | Lauren Goldstein Leased property Ol Cc $895,329.40 $0.00 $895,329.40
Lauren or Jon Goldstein laurenfgoldstein@me.com Landlord
6632 Telegraph Road #193 Tel: 248-225-8004 Olu
Bloomfield Hills MN 48301 CI D
9 | Rancho Keystone Park, L.P. Kim Cort Leased property Llc | $754,488.12 $0.00 $754,488.12
cio The Woodmont Company | kcort@woodmont.com Landlord
2100 West 7th Street Tel: 817-377-7737 Olu
Ft. Worth TX 76107 Fax: 817-377-7729 CI D
10 | BRE RC Lincoln Square TX LP | Rebecca Bermingham Leased property oO c $750,882.86 $0.00 $750,882.86
rbermingham@shopcore.com Landlord
Lincoln Square RC RioCan LP | Tel: 858-798-1495 Ou
307 Fellowship Road
Suite 116 U D
Mt. Laurel NJ 08054
11 | Lockard Midland Square, LLC; | Josh Edgerton Leased property Llc | $692,357.24 $0.00 $692,357.24
Midland Tower Properties, jedgerton@lockardonline.com Landlord
LLC; Lockard Development, Tel: 319-277-8000 O U
Inc. Fax: 319-233-5659 oO D
c/o Lockard Development, Inc.
Attention: Property
Management
4501 Prairie Parkway
Cedar Falls IA 50613
12 | University Mall Portwood Velvet Hilborn : Leased property CT Cc $679,875.12 $0.00 $679,875.12
Owner LLC vhilborn@rdmanagement.com Landlord
University Mall TIC Owner Tel: 813-971-3466 Olu
LLC, University Mall SOHO | D
Owner LLC
University Mall Portwood
Owner LLC, c/o RD
Management LLC
Attn: Richard Birdoff
810 Seventh Avenue
10th Floor
New York NY 10019
13 | Tyler Broadway/CentennialILP | Teresa Parker Leased property CT Cc $668,934.00 $0.00 $668,934.00
Attn: David Wilson tparker@theretailconnection.net Landlord
2525 McKinnon Street Tel: 214-572-8406 Lu
Suite 700
Dallas TX 75201 Op
14 | AMREIT SSPF Berkeley Courtney Cavakian Leased property oO Cc $689,172.62 $25,000.00 $664,172.62
cio EDENS Limited Partnership | cavakian@edens.com Landlord
Attn: Legal Department Tel: 214-691-2302 Olu
1221 Main Street Fax: 214-691-2301 CO D
Suite 1000
Columbia SC 29201
15 | Brixmor Operating Partnership | Scott Hunter Leased property C Cc $655,922.70 $0.00 $655,922.70
2, LLC scott.hunter@brixmor.com Landlord
c/o Brixmor Property Group Tel: 770-360-8440 Ku
420 Lexington Avenue Oo D
7th Floor
New York NY 10170
Official Form 204 Chapter 11 or Chapter 9 Cases: List of Creditors Who Have the 30 Largest Unsecured Claims Page 2

 
Case 20-32633-sgj11 Doc 1 Filed 10/23/20 Entered 10/23/20 11:23:13 Page 14 of 16

 

 

 

 

 

 

 

 

 

 

 

 

Debtor Studio Movie Grill Holdings, LLC, et al. Case number (if known) 20-
|
| Name of creditor and Name, telephone number, and Nature of the Indicate if | Amount of unsecured claim
| complete mailing address, email address of creditor contact | claim claimis | If the claim is fully unsecured, fill in only unsecured
including zip code (for example, contingent, claim amount. If claim is partially secured, fill in
trade debts, unliqui- | total claim amount and deduction for value of
bank loans, dated, or | collateral or setoff to calculate unsecured claim.
professional disputed
services, and Total claim, if | Deduction for | Unsecured
government Partially value of claim
contracts) secured coeeeeral or
io
16 | Inorca Katherine Baracaldo Development CI Cc $621,542.45 $0.00 $621,542.45
Cl. 18 #118-85 katherine@inorca.com service provider
Cali, Valle del Cauca Tel: (072) 489-6999 Ext. 0000 or Construction O U
Colombia Contractor oO D
17 | ACS Enterprises Anthony Michaels Repairs & CO Cc $619,848.20 $0.00 $619,848.20
PO Box 810 amichaels@acs-ent.com Maintenance
Walnut CA 91788-0810 Tel: 909-595-3484 0 U
[Llp
18 | Spirit Realty, L.P. Mario Bejarano Leased property C] Cc $583,294.66 $0.00 $583,294.66
Attention: Portfolio Servicing mbejarano@spiritrealty.com Landlord
2727 N. Harwood Street Tel: 972-476-1926 Olu
Suite 300 Oo D
Dallas TX 75201
19 | Rice Lake Square, LLC Janet Wegener Leased property oO Cc $557,381.36 $0.00 $557,381.36
c/o Grosvenor jwegener@midamericagrp.com Landlord
Attn: Asset Manager Tel: 630-954-7353 O U
Attn: President oO D
One California Street
Suite 2500
San Francisco CA 94111
20 | Bayside SVTC, LLC Sandra Cason Leased property CO Cc $538,872.00 $0.00 $538,872.00
c/o Festival Management s.cason@festivalcos.com Landlord
Corporation Tel: 310-665-9671 Olu
Attn: Legal Department Fax: 310-665-9009 oO D
5901 W. Century Boulevard
Suite 700
Los Angeles CA 90045.
21 | Presidio Technology Capital Pamela Kirkpatrick Service Provider C] Cc $521,869.68 $0.00 $521,869.68
LLC pkirkpatrick@presidio.com or Contractor
DEPT 2058 PO Box 74390 Tel: 678-291-1957 Olu
Chicago IL 60690 Fax: 770-326-7636 oO D
22 | Harberg Mediation and Law Joseph Harberg Service Provider oO Cc $480,504.00 $0.00 $480,504.00
Group joe@harbergmediation.com or Contractor
2919 Commerce Street Tel: 214-494-0011 Lu
Suite 301 CT] D
Dallas TX 75226
23 | Capital One CC Kaleb Curtis Vendor paid with CJ Cc $480,233.97 $0.00 $480,233.97
600 N Pearl Street kaleb.curtis@capitalone.com Credit Card or
Suite 2500 Tel: 817-888-4934 Credit Card Ou
Dallas TX 75201 Provider Oo
24 | Peninsula Main VA, LLC Ava Green Leased property Cle $428,298.90 $0.00 $428,298.90
16600 Dallas Parkway ava@peninsulatowncenter.com Landlord
Suite 300 Tel: 757-838-1505 ext. 120 Olu
Dallas TX 75248 Cc D
25 | Film Tech Cinema Systems, Kevin Fox Film service Elec | $428,197.52 $0.00 $428,197.52
LLC kfox@film-tech.com providers and
901 International Parkway Tel: 855-345-6832 ext.203 technicians O U
Suite 100 O D
Richardson TX 75081

 

 

 

 

 

 

 

 

 

Official Form 204

Chapter 11 or Chapter 9 Cases: List of Creditors Who Have the 30 Largest Unsecured Claims

Page 3.

 
Debtor

Case 20-32633-sgj11 Doc 1 Filed 10/23/20 Entered 10/23/20 11:23:13 Page 15 of 16

Studio Movie Grill Holdings, LLC, et al.

Case number (if known) 20-

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Name of creditor and Name, telephone number, and Nature of the Indicate If | Amount of unsecured claim
complete mailing address, email address of creditor contact | claim claimis | If the claim is fully unsecured, fill in only unsecured
including zip code (for example, contingent) claim amount. If claim is partially secured, fill in
trade debts, unliqui- | total claim amount and deduction for value of
bank !oans, dated, or | collateral or setoff to calculate unsecured claim.
professional disputed
services, and Total claim, if | Deduction for | Unsecured
government partially value of claim
contracts) secured collateral or
setoff
26 | RPT Realty, L.P. Connie Eberle Leased property [lc | $431,877.32 $15,288.51 $416,588.81
20750 Civic Center Drive ceberle@rptrealty.com Landlord
Suite 310 Tel: 248-592-6062 Llu
Southfield MI 48076 O D
27 | AT&T Kathryn Hendrickson Utility Provider Vv] Cc | $405,934.27 $0.00 $405,934.27
c/o Bankruptcy kh4173@att.com
4331 Communications Drive Tel: 214-862-0394 M U
Fir 4wW
Dallas TX 75211 Mp
28 | MV EPICENTRE II LLC and Sonya Petty Leased property CJ Cc $391,147.00 $0.00 $391,147.00
Epicentre SPE (Charlotte), LLC | spetty@cimgroup.com Landlord
clo Mount Vernon Asset Tel: 469-687-4303 Ou
Management, LLC C D
Attn: Geoffrey M. Curme
2125 Southend Drive
Suite 253
Charlotte NC 28203
29 | 5500 South Freeway, LLC Veronica Seglin Leased property oO Cc $372,665.66 $0.00 $372,665.66
Charles Dunn Real Estate vs@adnmgmt.co Landlord
Services, Inc., Attention: Bryan | Tel: 310-844-7806 ext 15 Ou
Wu Oo
800 West 6th Street
Suite 600
Los Angeles CA 90017
30 | 69th Street Retail Owner, LP Marina Chernov Leased property OC Cc $361,628.26 $0.00 $361,628.26
clo AAC 69th Street mchernov@aacrealty.com Landlord
Management, LLC Tel: 646-214-0237 Olu
Attn: Lease Administration Fax: 646-214-0057 CT D
150 East 58th Street
New York NY 10155
Official Form 204 Chapter 11 or Chapter 9 Cases: List of Creditors Who Have the 30 Largest Unsecured Claims Page 4

 
Case 20-32633-sgj11 Doc 1 Filed 10/23/20 Entered 10/23/20 11:23:13 Page 16 of 16

Fill in this information to identify the case and this filing:

 

Debtor name: Studio Movie Grill Holdings, LLC, et al.
United States Bankruptcy Court for the: Northern District of Texas
Case number (if known): 20-

 

Official Form 202
Declaration Under Penalty of Perjury for Non-Individual Debtors 42/45

An individual who is authorized to act on behalf of a non-individual debtor, such as a corporation or partnership, must sign and submit this
form for the schedules of assets and liabilities, any other document that requires a declaration that is not included in the document, and any
amendments of those documents. This form must state the individual's position or relationship to the debtor, the identity of the document,
and the date. Bankruptcy Rules 1008 and 9011.

 

WARNING -- Bankruptcy fraud is a serious crime. Making a false statement, concealing property, or obtaining money or property by fraud in
connection with a bankruptcy case can result in fines up to $500,000 or imprisonment for up to 20 years, or both. 18 U.S.C. §§ 152, 1341,
1515, and 35714.

BR oe taration and signature

| am the president, another officer, or an authorized agent of the corporation; a member or an authorized agent of the partnership; or
another individual serving as a representative of the debtor in this case.

| have examined the information in the documents checked below and | have a reasonable belief that the information is true and correct:

OC) schedule A/B: Assets—Real and Personal Property (Official Form 206A/B)

C schedule D: Creditors Who Have Claims Secured by Property (Official Form 206D)

OC schedule E/F; Creditors Who Have Unsecured Claims (Official Form 206E/F)

Cschedule G: Executory Contracts and Unexpired Leases (Official Form 2066)

Ci schedule H: Codebtors (Official Form 206H)

O Summary of Assets and Liabilities for Non-Individuals (Official Form 206Sum)

Clamended Schedule ___

Michapter 11 or Chapter 9 Cases: List of Creditors Who Have the 30 Largest Unsecured Claims and Are Not Insiders, on a
Consolidated Basis (Official Form 204)

Dother document that requires a declaration

 

| declare under penalty of perjury that the foregoing is true and correct.

Executed on 10/21/2020 x
Pe |
ignature of nafedual saning an behall ot den 5
ett lliaa be Saye oe
Printed name ;

LC fAQD

Position or relationship to debtar

 

Official Form 202 Declaration Under Penalty of Perjury for Non-Individual Debtors Page 1 of 1
